Name: 85/549/EEC: Commission Decision of 9 December 1985 on the approval of a modification to the programme for the sector relating to poultry slaughterhouses and to the marketing and processing of poultry meat in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  management;  agricultural activity
 Date Published: 1985-12-19

 Avis juridique important|31985D054985/549/EEC: Commission Decision of 9 December 1985 on the approval of a modification to the programme for the sector relating to poultry slaughterhouses and to the marketing and processing of poultry meat in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic) Official Journal L 341 , 19/12/1985 P. 0025 - 0025*****COMMISSION DECISION of 9 December 1985 on the approval of a modification to the programme for the sector relating to poultry slaughterhouses and to the marketing and processing of poultry meat in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic) (85/549/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fish products are processed and marketed (1), as last amended by Council Regulation (EEC) No 1247/85 (2), and in particular Article 5 thereof, Whereas on 20 February 1985 the Danish Government forwarded a modification to the programme for the poultry slaughterhouses and processing of poultry meat in Denmark approved by a Decision of the Commission of 18 October 1979 (3); Whereas this modification involves the modernizing and rationalizing of existing poultry slaughterhouses and of cutting and processing plants; Whereas, in so far as the modification provides for the modernization and rationalization of existing slaughterhouses and cutting and processing plants, in order to take account of an expected 3 to 4 % annual increase in poultry production and to bring marketing into line with market requirements and possibilities offered, as regards the quality and type of goods, it constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the modification contains sufficient of the details listed in Article 3 of Regulation (EEC) No 355/77 to show that the aims set out in Article 1 of that Regulation can be achieved in the poultry meat production sector, in so far as the modernization and rationalization of existing slaughterhouses and cutting and processing plants are concerned; whereas the estimated time required for implementation of the modification does not exceed the period mentioned in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The modification to the programme for the poultry slaughtering and poultry meat processing sector in Denmark forwarded by the Danish Government on 20 February 1985 is hereby approved in so far as it concerns the modernization and rationalization of existing slaughterhouses and cutting and processing plants and does not result in an increase in slaughter capacity. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 9 December 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p.1. (2) OJ No L 130, 16. 5. 1985, p. 1. (3) OJ No L 280, 9. 11. 1979, p. 27.